PURCHASE AGREEMENT

        THIS PURCHASE AGREEMENT (“Agreement”) made this 3rd day of August, 2006,
by and between Derma Sciences, Inc., a corporation organized under the laws of
the Commonwealth of Pennsylvania, United States, and having its principal place
of business at 214 Carnegie Center, Suite 100, Princeton, New Jersey, 08540
United States (“Derma Sciences” or “the Company”) and Comvita New Zealand
Limited, a corporation organized under the laws of New Zealand and having its
principal place of business at Wilson Road South, Paengaroa, Private Bag 1, Te
Puke, New Zealand (the “Purchaser”).

        IN CONSIDERATION of the mutual covenants contained in this Agreement,
the Company and the Purchaser agree as follows:

        1.   Purchase and Sale of Common Stock. The Company hereby agrees to
sell and issue to the Purchaser and the Purchaser hereby agrees to purchase from
the Company Two Million (2,000,000) shares of the Company’s common stock, par
value $0.01) (the “Common Stock”), at $0.75 per share for a total purchase price
of One Million Five Hundred Thousand United States Dollars ($1,500,000 USD).

        2.   Payment. The Purchaser shall make payment for the Common Stock as
follows: (i) the sum of Five Hundred Thousand United States Dollars ($500,000
USD) upon execution hereof, and (ii) the sum of One Million United States
Dollars ($1,000,000 USD), together with interest thereon at the annual
percentage rate of two and one half percent (2.5%), not later than February 13,
2007, such sum to be evidenced by a promissory note substantially in the form
attached hereto as Exhibit 1 (the “Promissory Note”). Provided, however, during
such period as there remains due and owing to the Company any principal or
interest under the Promissory Note, the Purchaser shall be precluded from
selling, transferring, pledging or otherwise alienating any shares of the Common
Stock. Provided, further, in the event all principal and interest due under the
Promissory Note is not paid when due, Derma Sciences may, at its option, either
enforce payment in accordance with the Promissory Note or cancel any and all
shares of Common Stock for which payment has not been made. Certificates
representing shares of the Common Stock shall be legended to reflect their
issuance in accordance with this Agreement.

        3.   Registration Rights. The Common Stock will be registered by the
Company for public sale. Terms and conditions governing registration of the
Common Stock are set forth in the Registration Rights Agreement of even date
herewith between the Purchaser and the Company attached hereto as Exhibit 2.

        4.   Undertakings of the Company. Upon the purchase by Purchaser of the
Common Stock, the Company undertakes as follows: (i) that it will in good faith
consider nomination of a representative of the Purchaser to serve on the
Company’s board of directors, and (ii) that in the event the Company seeks
financing via the sale of its equity securities, it will permit the Purchaser to
participate in any such financings upon terms no less favorable than the most
favorable terms accorded to other potential participants. Provided, however, the
Company shall allocate securities among potential investors in any such future
financings as its board of directors, in its sole discretion, shall determine.

1

--------------------------------------------------------------------------------


        5.   Delivery of the Common Stock. Upon completion of the purchase and
sale of the Common Stock (the “Closing”) the Company shall deliver to the
Purchaser one or more certificates registered in the name of the Purchaser
representing the Common Stock. The Company’s obligation to complete the purchase
and sale of the Common Stock at the Closing shall be subject to receipt of
Federal Reserve (same-day) funds in the amount of $500,000 USD. The Purchaser’s
obligation to accept and to pay for the Common Stock shall be subject to the
following conditions: (a) the representations and warranties made by the Company
herein shall be accurate in all material respects, and (b) the Company shall
have fulfilled those undertakings of the Company to be fulfilled prior to
Closing.

        6.   Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to, and covenants with, the Purchaser as
follows:

        6.1.   Organization and Qualification. Each of the Company and its
subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite corporate power and authority to conduct its business as currently
conducted and to own its assets wherever located. Each of the Company and its
subsidiaries is qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on the operations of the Company and its subsidiaries,
taken as a whole.

        6.2.   Due Execution, Delivery and Performance of the Agreement. The
Company has full power and authority to enter into this Agreement. This
Agreement has been, and the Common Stock will be, duly authorized, executed and
delivered by the Company. The Company’s execution, delivery and performance of
this Agreement will not violate (i) any law, rule or regulation applicable to
the Company or its subsidiaries or (ii) the Certificate of Incorporation or
Bylaws of the Company or its subsidiaries or (iii) any provision of any
indenture, mortgage, agreement, contract or other instrument to which the
Company or its subsidiaries is a party or by which the Company or its
subsidiaries or any of their properties or assets is bound as of the date
hereof, or result in a breach of or constitute (upon notice or lapse of time or
both) a default under any such indenture, mortgage, agreement, contract or other
instrument or result in the creation or imposition of any lien, security
interest, mortgage, pledge, charge or other encumbrance upon any properties or
assets of the Company or its subsidiaries, except where such violation, breach
or default would not have a material adverse effect on the business, properties,
prospects, condition (financial or otherwise), net worth or results of
operations of the Company and its subsidiaries taken as a whole (a “Material
Adverse Effect”). Upon their execution and delivery (assuming the valid
execution thereof by the respective parties thereto other than the Company),
this Agreement and the Common Stock will constitute valid and binding
obligations of the Company, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

        6.3.   Issuance of the Common Stock. Upon issuance, the Common Stock
will be duly authorized and validly issued and, upon payment therefor, will be
non-assessable.

        6.4.   Litigation. There is no action, suit or proceeding before or by
any court or governmental agency or body, domestic or foreign, now pending, or,
to the knowledge of the

2

--------------------------------------------------------------------------------


Company, threatened against or affecting the Company or its subsidiaries which
might result in any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries, taken as a whole, or which might materially and
adversely affect their property or assets or which might materially and
adversely affect the consummation of this Agreement. All pending legal or
governmental proceedings to which the Company or its subsidiaries is a party or
of which any of their property or assets is the subject, including ordinary
routine litigation incidental to the business, are, considered in the aggregate,
not material to the business of the Company and its subsidiaries.

        6.5.   Exchange Act Reports; No Material Misstatement or Omission. The
Company has timely filed all periodic reports required to be filed under the
Securities Exchange Act of 1934 (“Exchange Act Reports”). As of their respective
dates, the Company’s Exchange Act Reports do not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

        6.6.   No Material Change. Save as disclosed in the Company’s Exchange
Act Reports, the Company has not incurred any material liabilities or
obligations, direct or contingent, nor has the Company or its subsidiaries
purchased any of their outstanding capital stock, nor paid or declared any
dividends or other distributions on their capital stock; and there has been no
change in the capital stock or consolidated long-term debt or any increase in
the consolidated short-term borrowings (other than in the ordinary course of
business) of the Company or any material adverse change to the business,
properties, assets, net worth, condition (financial or other), results of
operations or prospects of the Company and its subsidiaries, taken as a whole.

        7.   Representations, Warranties and Covenants of the Purchaser. (a) The
Purchaser represents and warrants to, and covenants with, the Company that: (i)
the Purchaser is knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments presenting an
investment decision like that involved in the purchase of the Common Stock
(including investments in non-listed and non-registered securities) and has
requested, received, reviewed and considered all information it deems relevant
in making an informed decision to purchase the Common Stock; (ii) the Purchaser
is acquiring the Common Stock in the ordinary course of its business and for its
own account for investment (as defined for purposes of the Hart-Scott-Rodino
Antitrust Improvement Act of 1976 and the regulations thereunder) only and with
no present intention of distributing any of such Common Stock or any arrangement
or understanding with any other persons regarding the distribution or purchase
of such Common Stock; (iii) the Purchaser will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) any of the Common Stock
except in compliance with the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations promulgated thereunder and the
Exchange Act, and the rules and regulations promulgated thereunder, and the
terms and conditions of this Agreement; (iv) the Purchaser has, in connection
with its decision to purchase the Common Stock, carefully read and considered
the Company’s Form 10-KSB for the year ended December 31, 2005, together with
such other of the Company’s Exchange Act Reports as the Purchaser considered
appropriate, and has relied solely upon the information contained in the
foregoing Exchange Act Reports and the representations and warranties of the
Company contained in writing herein, and has not received or relied upon any
other statements, representations, warranties, covenants or assurances of the
Company, (v) the Purchaser is an “accredited investor” within the meaning of
Rule 501 of

3

--------------------------------------------------------------------------------


Regulation D promulgated under the Securities Act (“Regulation D”); and (vi) the
Purchaser understands that certificates representing the Common Stock, except as
provided in Section 5.8 hereof, will contain a legend to the following effect:

  THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF EITHER
AN EFFECTIVE REGISTRATION STATEMENT FOR THESE SHARES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT. THESE SECURITIES ARE SUBJECT TO CERTAIN REGISTRATION RIGHTS AS
SET FORTH IN A REGISTRATION RIGHTS AGREEMENT A COPY OF WHICH MAY BE OBTAINED
FROM THE COMPANY.  


        (b)    The Purchaser hereby covenants with the Company that it will not
directly or indirectly make any offer, sale, pledge, transfer or other
disposition of the Common Stock other than in accordance with all applicable
federal and state securities laws and the terms and conditions of this
Agreement, including, but not limited to, the other representations, warranties
and covenants of the Purchaser in this Section 6.

        (c)    The Purchaser further represents and warrants to, and covenants
with, the Company that (i) the Purchaser has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (ii) upon the
execution and delivery of this Agreement, this Agreement shall constitute a
valid and binding obligation of the Purchaser enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

        (d)    The Purchaser acknowledges that it has had such access to
financial and other information concerning the Company as it deemed necessary in
connection with its decision to purchase the Common Stock, including an
opportunity to ask questions and request information from the Company and its
management, and all such questions have been answered and all information
requested has been provided to the satisfaction of the Purchaser.

        (e)    If the Purchaser proposes to sell, pledge, assign or otherwise
transfer or convey, directly or indirectly, any of the Common Stock, then the
Purchaser shall provide the Company, prior to any such sale, with a legal
opinion in form and substance satisfactory to the Company that such sale,
pledge, assignment, transfer or conveyance is exempt from the registration
requirements under the Securities Act and any applicable state securities and
blue sky laws.

        (f)    The Purchaser acknowledges that the Common Stock was not offered
to the Purchaser by any means of general solicitation or general advertising. In
that regard, the

4

--------------------------------------------------------------------------------


Purchaser is not purchasing the Common Stock: (i) as a result of, or subsequent
to, becoming aware of any advertisement, article, notice or other communication
published in any newspaper, magazine or similar medium, generally available
electronic communication, broadcast over television or radio or generally
available to the public on the internet or worldwide web; (ii) as a result of,
or subsequent to, attendance at a seminar or meeting called by any of the means
set forth in (i) above; or (iii) as a result of, or subsequent to, any
solicitations by a person not previously known to the Purchaser in connection
with investment in securities generally. The Purchaser hereby acknowledges that
the offering of the Common Stock has not been reviewed by the Securities and
Exchange Commission (the “SEC”) or by any state securities commission and that
the offering is intended to be a nonpublic offering pursuant to Sections 4(2)
and 4(6) of the Securities Act of 1933, as amended, and Regulation D promulgated
thereunder.

        8.   Survival of Representations, Warranties and Agreements.
Notwithstanding any representation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Purchaser in writing herein and in the closing certificates delivered
pursuant hereto shall survive the execution of this Agreement, the delivery to
the Purchaser of the Common Stock being purchased and the payment therefor.

        9.   Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be by telecopier with the original being
forwarded by a nationally recognized overnight express courier, shall be deemed
given when receipt is acknowledged by transmit confirmation report and shall be
addressed as set forth at the head of this Agreement or to such other address as
may hereafter be furnished in writing.

        10.   Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser.

        11.   Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

        12.   Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

        13.   Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, United States
(without reference to its rules as to conflicts of law) and the federal law of
the United States.

        14.   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by one party hereto and delivered
to the other party. Facsimile signatures are considered to be originals and
shall have the same effect.

        15.   Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This

5

--------------------------------------------------------------------------------


Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

        IN WITNESS WHEREOF, the Purchaser and the Company have caused this
Agreement to be executed by their duly authorized representatives as of the day
and year first above written.


  COMPANY:
      DERMA SCIENCES, INC.
 
      By: /s/ Edward J. Quilty       Edward J. Quilty
President and Chief Executive Officer  



  PURCHASER:
      COMVITA NEW ZEALAND LIMITED
 
      By: /s/ Brett Hewlett       Brett Hewlett
President and Chief Executive Officer  

6